PER CURIAM.
Libelant appeals from a decree in admiralty adverse to him and claims that the trial judge, who tried the case without jury, erred in that he found the S. S. Michael J not to have been unseaworthy.
The court below found that the libelant while checking an inventory of spare parts that were stored on shelves in a small storeroom located off the engine-room, stood on a metal shelf about one foot off the deck in order to reach an upper shelf with his right hand, steadied himself with his left hand, and somehow felI from this position and landed on tbe ¿[gd^ injuring himself. There was no oil or dirt on the floor of the store_ rooni) and at trial the libelant, to supp0rt j^Is claim of unseaworthiness, sought to prove that there should have been a ladder available that he could have used, 0n appealf libelant also asserts in his brief that the metal shelf was slippery, a ciaim that does not appear to have been made at trial.
The court below found that the use of a ladder in this small storeroom would not have been feasible.
 We have reviewed the material presented to us on appeal, and approve the findings of fact and conclusions of law of the trial judge. A small sized storeroom having a top shelf beyond easy arm’s reach does not create an unsafe place to work, nor does the existence ox guch storeroom on a merchant vessel cauge ^ veggel to be unseaworthy. The fact that Qn a veggel an aecident occurred and a seaman was injured in the course of his duties does not, without more, prove that the vessel was unseaworthy. we conclude, as the judge below concluded, that the libelant has produced no credible evidence whatsoever to support his claim of unseaworthiness,
Affirmed.